DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1, the limitation “wherein the mount is operable to adjust a position of the waveguide in at least one of a horizontal plane and a vertical plane, thereby repositioning the virtual image within a line of sight of the viewer without repositioning the projector and 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claim 1, the limitation “within a line of sight of the viewer without repositioning the projector and without changing the distance at which the virtual image appears in the field of view of the viewer” is not explained in the specification.

Claim1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is recites the limitation "the distance at which the virtual image appears in the field of view of the viewer".  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa (US Patent Publication Number 2010/0046070 A1) in view of Wells (US Patent Publication Number 5,003,300 A).
Mukawa discloses, as claim in claim 1, (see Figures 1a-3 and 14A) a wearable display apparatus comprising: a frame (10) that supports the display apparatus against the head of a viewer; a projector (110) fitted within the frame that generates a beam of imagebearing light; an imaging light guide (120) coupled to a forward section of the frame (10) and in the path of the image-bearing light (See Figure 3 light from 110), and having: a waveguide having a substrate formed from a transparent optical material (.para. [0100]); an in-coupling optic (130) disposed to direct image-bearing light beams into the waveguide (120); and an out-coupling optic (140) disposed to expand the respective image-bearing light beams in a lateral dimension and to form a virtual image within a viewer eyebox (41); Mukawa fails to teach a mount attached to the frame that supports the imaging light guide in front of the viewer and provides a hinge for angular adjustment of the waveguide with respect to the projector. In a related endeavor, Wells 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the wearable display apparatus, as taught by Mukawa, with the hinge as taught by Wells, for the purpose of providing a way that allows precise positioning of the displays in front of each eye (Column 4, Lines 2-3).
Mukawa fails to disclose, as claim in claim 2, wherein the hinge has a vertical axis for angularly adjusting the waveguide with respect to the projector in a horizontal plane. In a related endeavor, Wells teaches wherein the hinge (16) has a vertical axis for angularly adjusting the waveguide with respect to the projector in a horizontal plane (Column 4, Lines 63-65).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the wearable display apparatus, as taught by Mukawa and Wells, with the hinge as taught by Wells, for the purpose of providing a way that allows precise positioning of the displays in front of each eye (Column 4, Lines 2-3).

Mukawa fails to disclose, as claim in claim 3, wherein the hinge has a horizontal axis for angularly adjusting the waveguide with respect to the projector into and out of a vertical plane. In a related endeavor, Wells teaches wherein the hinge (18) has a horizontal axis for angularly adjusting the waveguide with respect to the projector into and out of a vertical plane (Column 4, lines 53-55).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the wearable display apparatus, as taught 
Mukawa discloses, as claim in claim 4, wherein one or both the in-coupling (130) and out-coupling optics (140) are at least one of a diffractive optic and a prism (.para. [0118]).
Mukawa discloses, as claim in claim 5, wherein the in-coupling optic is a mirror within the plane of the waveguide and tilted to the outer surfaces (.para. [0118] and see Figure 3).
Mukawa discloses, as claim in claim 6, wherein the in-coupling optic is comprised of multiple at least partially reflective mirrors arranged within the plane of the waveguide and tilted to the outer surfaces (.para. [0140]). 
Mukawa discloses, as claim in claim 7, wherein the out-coupling optic is comprised of multiple at least partially reflective mirrors arranged within the plane of the waveguide and tilted to the outer surfaces (.para. [0119]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872
07 March 2021




/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872